DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 25 July 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (product), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a step 1) in which a “pretreatment reagent” is prepared and a step 2) in which a metal substrate is immersed in a “pretreatment test solution for pretreatment.” The combination of limitations is indefinite, because it is not clear whether the two steps are related and if so, how. For example, it is not clear whether the pretreatment reagent prepared in step 1) is used in step 2) or whether the “pretreatment test solution” of step 2) includes the “pretreatment reagent” of step 1). Examiner considers that the broadest reasonable interpretation of Claim 1 in light of the specification includes that the pretreatment test solution for pretreatment includes the pretreatment reagent (see Embodiments).
Claim 1 recites the limitation “after a metal substrate is polished and degreasing.” The limitation is indefinite, because it is not clear what steps must occur or whether words are omitted. Examiner considers the limitation to include the interpretation “after a metal substrate is polished and degreased.”
Claim 1 recites the limitation “after drying and solidification.” The limitation is indefinite, because it does not clearly recite what is dried or solidified, whether the metal substrate, the solution, or both. Examiner considers the limitation to include the interpretation of drying and solidifying the pretreatment test solution.
Claim 3 recites the limitation “the hydroxylated polymer".  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include either the “hydroxyl-rich polymer” in step 1) of Claim 1 or a hydroxylated polymer which results from step 1).
Claim 4 recites the limitation “which has strong chelating coordination with metal.” The limitation is indefinite as ambiguous, because it is not clear whether the limitation recites an inherent capability of aforementioned acids, whether the limitation is intended to narrow the aforementioned acids to only those which are capable of forming a chelate complex with a metal, or whether the limitation further requires that the organic acids be a part of a chelate complex when added. Examiner considers the limitation to include any of the above interpretations.
In Claim 4 the term “strong chelating coordination” is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner considers an acid which is capable of forming a chelate complex with a metal to be sufficiently “strong.”
Claim 7 recites the limitation “a time is 10-30 min.” The limitation is indefinite, because it is not clear what the imitation “a time” refers to, since it is not clearly linked to any event which has a duration of time. Examiner considers the limitation to include the interpretation that a time range for drying and curing is 10-30 minutes.
Claim 8 recites the limitation “applicable metals.” The limitation is indefinite, because it is not clear in what is meant by the metals being applicable, whether it means that metal substrates may comprise any of the listed metals or that metals can be applied somehow to a product resulting from the method, for example. Examiner considers the broadest reasonable interpretation to include any use of any of the metals in the claimed method.
Claims 2-9 are rejected as depending from rejected claims.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is considered to be represented by: 
Gao et al. (CN-104892667) 
Liu (CN107829082).
Regarding Claim 1, Gao et al. (CN’667) teach a method for constructing an organic acid pretreatment layer with a micro- nano porous structure (Fig. 3) on a metal surface [0016], comprising steps of: 1) dissolving an organic acid (phytic acid) in water [0026] and mixing in a solution of silane coupling agent to form a hydroxyl-rich polymer [0026], and 2) after a metal substrate is degreased [0058], immersing the metal substrate in a pretreatment test solution for pretreatment [0058]; and drying and solidification [0058] to obtain the organic acid pretreatment layer on the metal surface.
	CN’667 fails to teach refluxing a hydroxyl-rich polymer and an organic acid in water or after cooling to room temperature, adding a corrosion inhibitor to prepare a pretreatment reagent prior to use.
	Regarding Claim 1, Liu (CN’082) teaches a method for constructing an organic acid pretreatment layer comprising a step of mixing together a hydroxyl-rich polymer (polyvinyl alcohol or polyethylene glycol [0010]) and an organic acid (citric acid, phytic acid) in water (Embodiments; [0052-0055, 0008-0009]) and adding a corrosion inhibitor (metal oxide) to prepare a pretreatment agent before using it (Embodiments; [0008-0009]) and a step after a metal substrate is degreased of immersing the metal substrate in a pretreatment test solution for pretreating [0066] and after drying and solidifying the solution to form a film, removing excess pretreatment test solution by washing to obtain the organic acid pretreatment layer on the metal surface [0066].
	CN’082 fails to teach a porous structure or a sequence of cooling a solution to room temperature and then adding a corrosion inhibitor. 
Conclusion
No claim is allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712